DETAILED ACTION
Election/Restrictions
Applicant’s election of Group I, claims 1-5 and 26-35, in the reply filed on 11/16/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 26, 27 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCormick US 6,369,448 B1.
Regarding claims 1-5, 26, 27 and 32, McCormick discloses:
An electronic assembly (Figs. 1 and 2) comprising:
a system substrate (102);
a first die (112) disposed on and in electrical communication with the system substrate using a first set of first metal columns (116) having a first height;
a second die (110) disposed on and in electrical communication with the system substrate using a second set of second metal columns (114) having a second height greater than the first height such that at least a portion of the first die is disposed between the second die and the system substrate.
(claim 2) an adhesive (122).
(claim 5) a third die (Fig. 2C; 234).

(claim 27) Figs. 2B and 2C.
(claim 32) col 4 lines 42-65.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-31 and 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCormick, as applied to claim 1, in view of Matsuo et al. US 200/0062612 A1.
Regarding claims 28-31 and 33-35, McCormick discloses:
(claims 28-31) first and second die each have a thickness that differs from the other; (claims 33-35) wherein the first die comprises a thickness of 50 microns, and the second die comprises a thickness of 300 microns (col 4 lines 42-65).
McCormick does not disclose:
(claims 28 and 33) wherein the first die and the second die comprise identical devices; (claim 29) wherein the first die and the second die comprise memory identical devices; (claims 30 34) wherein the first die and the second die comprise identical DRAM devices; (claims 31 and 35) wherein the first die and the second die comprise identical non-volatile memory devices.
Matsuo discloses a publication from a similar field of endeavor in which:
(claims 28 and 33) wherein the first die and the second die comprise identical devices; (claim 29) wherein the first die and the second die comprise memory identical devices; (claims 30 34) wherein the first die and the second die comprise identical DRAM devices; (claims 31 and 35) wherein the first die and the second die comprise identical non-volatile memory devices (paras 0072-0073).
It would have been obvious to one skilled in the art to employ the memory chips taught by Matsuo as those of McCormick’s in order to realize storage requirements that require maintaining stored information even upon system shut down while also minimizing package size using the arrangement of McCormick.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894